— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.) rendered December 10, 1990, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed, and the matter is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
In view of our determination in People v Quinn (186 AD2d 691 [decided herewith]), the defendant’s conviction as an accessory to robbery in the first degree cannot stand. Balletta, J. P., O’Brien, Ritter and Copertino, JJ., concur.